DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 02/26/2021.

Status of Claims


Claims 5-6, 9, 13-14, and 20 have been canceled. 
Claims 1, 3, 8, 10, 12, 16-17, and 19 have been amended. 
Claims 1-3, 7-8, 10-12, and 15-19 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.


Response to Arguments

Claim 10 objection is withdrawn due to submitted amendments.
35 U.S.C. 112(d) rejection of claim 14 is withdrawn due to the cancellation of claim 14.
Applicant's arguments filed on 02/26/2021 regarding the 35 U.S.C. 101 and 102(a)(1) rejection of the claims have been fully considered. The Applicant argues the following.
   	As per the 101 rejection, the Applicant argues (1) the pending claims do not recite an abstract idea exception, (2) even if the pending claims recite a judicial exception, the pending claims as a whole integrate the recited judicial exception into a practical application in light of Eligibility Example 42, and (3) the pending claims provide an inventive concept and are thus eligible.
As per argument (1), the Examiner respectfully disagrees. The Examiner submits that the pending claims are directed to the abstract ideas of Certain Methods of Organizing Human Activity (e.g. commercial interaction) and Mental Processes because the claims describes a process of collecting, monitoring, and analyzing entity and resource allocator data in order to predict the resource needs of entities (i.e. users) (i.e. mental process), and orchestrating an acquisition event between the entities and resource allocator (i.e. commercial interaction). A human can collect data mentally through observation, analyze the data to predict or infer a future need of a people, and then facilitate/organize a transaction. Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. Also, 
As per argument (2), the Examiner respectfully disagrees. The pending claims as a whole do not integrate the recited judicial exception into a practical application. The Examiner submits that the Applicant’s claims are not similar to Eligibility Example 42 in that the claims do not recite a specific technical improvement such as “collecting medical records (i.e. information) in real time” and “converting non-standardized information into standardized format”. Therefore, this argument is moot. The Examiner identified the additional elements in the pending claims, considered the additional elements individually and in combination, and determined that the additional elements did not reflect an improvement to the computer itself or another technology. The additional elements were viewed as computing devices/tools that are used to collect and analyze data to orchestrate an acquisition event between entities and resource allocators. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)).
As per argument (3), the Examiner respectfully disagrees. Based on the Examiner’s analysis of the Applicant’s pending claims and specification, the additional elements are viewed as mere instructions to implement an abstract idea of collecting and analyzing entity and resource allocator data and orchestrating an acquisition event between the entities and resource allocators on a computer. Applying an abstract idea on a computer does not integrate a judicial exception Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) (See MPEP 2106.05(f)). Therefore, the 35 U.S.C. 101 rejection will be maintained. See more details below.
  	As per the 102(a)(1) rejection, the Applicant argues that Yadav fail to teach the limitations of the pending claims.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 102(a)(1) rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection is made. Claims 1-3, 7-8, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2017/0142023 A1) in view of High et al. (US 2016/0314514 A1). See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 1, 2, 10, 11, and 17 are objected to because of the following informalities:
Claims 1, 10, and 17 amended limitation “(iii) an amount of resources to be allocated predicted based the amount of previous allocations” should read “(iii) an amount of resources to be allocated predicted based on the amount of previous allocations”.
Claims 2 and 11 the limitation of “analytically predict the future allocation parameters for the resource and the one or entities…” should read “analytically predict the future allocation parameters for the resource and the one or more entities…”.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-8, 10-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention, “Automated Resource Allocation Based on Predictive Analysis”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. commercial interactions) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly 
Step 1:  Claims 1-3, 7-8, 10-12, and 15-19 are directed to a statutory category, namely a system (claims 1-3 and 7-8), an apparatus (claims 10-12 and 15-16) and a manufacture (claims 17-19).
Step 2A (1): Independent claims 1, 10 and 17 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, based on the following claim limitations: “detect a need to allocate a resource to one or more entities, in response to receiving the input: analyze historical allocation events associated with the one or more entities and the resource to determine (i) a preferred type of the resource, (ii) a preferred resource allocator, and (iii) an amount of previous allocations of the resource, analytically predict future allocation parameters for the resource and the one or more entities based at least on the analyzation of the historical allocation events…,  determine a current or future travel route for at least one of the one or more entities, determine one or more resource allocators that (i) match the specified resource allocator, (ii) are proximate in location to the current or future travel route, and (iii) are capable of allocating resources of the type of resource and in the amount, and in response to (i) predicting the future allocation parameters for the resource, (ii) determining the current or future travel route for the one or more entities, and (iii) determining the one or more resource allocators that (i) match the specified resource allocator, (ii) are proximate in location to the current or future travel route, and (iii) are capable of allocating resources of the type and in the amount, generate and communicate a resource allocation signal to at least one of the one or more resource allocators; and in response to receiving the resource allocation signal, conduct a resource acquisition event that allocates the resource to the one or more entities”. These claims describes a process of collecting, monitoring, and analyzing entity and resource allocator data in order to predict the resource needs of entities (i.e. users) (i.e. mental process),  and orchestrating an acquisition event between the entities and resource allocator (i.e. commercial interaction). Dependent claims 2-3, 7-8, 11-12, 15-16, and 18-19 further describe collection and analysis of entity and resource allocator data to predict entity resource needs and facilitate an acquisition event.  These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Certain Methods of Organizing Human Activity and subgroup commercial interactions that includes business relations and marketing or sales activities or behaviors  (e.g. purchase acquisitions) and Mental Processes which includes observations, evaluations, judgments, and opinions (e.g. analysis and predictions) and thus recite an abstract idea. As per the October 2019 PEG, claims can recite a mental process even if they are claimed as being performed on a computer.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, independent claims 1, 10 and 17 recite additional elements of an Internet-of-Things (IoT) device comprising a first computing platform, a first memory, a first processor, a sensor in communication with the first processor, receive an input signal from the sensor, a resource allocation apparatus comprising a second computing platform, a second memory, and second processor (claim 1), an Internet-of-Things apparatus comprising a computing platform including a sensor, a memory storing instructions, and at least one processor in communication with memory, receive an input 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 10 and 17 recite additional elements as stated above. Per the Applicant’s Specification and IoT device may be a printer device, kitchen appliance, smart refrigerator, smart television, mobile communication device [0038]; computing platform is interpreted as a computer component; memory may comprise volatile and non-volatile memory, such as read-only and/or random-access memory (RAM and ROM), EPROM, EEPROM, flash cards, or any Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) (see MPEP 2106.05(f)). Therefore, claims 1-3, 7-8, 10-12, and 15-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 2017/0142023 A1) in view of High et al. (US 2016/0314514 A1).
As per claim 1 (Currently Amended), Yadav teaches a system for allocating resources, the system comprising (Yadav e.g. Figs. 1A-1B, Resource Allocation System 100. Aspects of the disclosure enable large numbers of various sensor equipped devices (i.e. IoT devices) to interact in real-time over one or more networks utilizing the resource allocation system 100 in order to obtain resources [0020].) : 
Yadav teaches an Internet-of-Things (IoT) device comprising a first computing platform including a first memory storing first instructions, at least one first processor in communication with the memory, and a sensor in communication with the first processor, wherein the at least one first processor is configured to execute the first instructions to (Yadav e.g. Fig. 1A, The resource allocation system 100 may be connected via the resource consumer interface 114 to one or more resource consuming devices/users (i.e. IoT 
Yadav teaches receive an input signal from the sensor that detects a need to allocate a resource to one or more entities, (Yadav e.g. A probe may be in the form of a real world device, such as an IoT device detects and reports events, and the status of or changes in its environment [0017]. Distributed sensors (i.e. probes) may be used to detect resource status, such as the current or projected availability of resources and status of device associated with one or more users [0015]. Sensor information is 
in response to receiving the input: 
Yadav teaches analyze historical allocation events associated with the one or more entities and the resource to determine (i) a preferred type of the resource, (ii) a preferred resource allocator, and (iii) an amount of previous allocations of the resource (Yadav e.g. Figs. 1A, 1B, and 2, The sensor readings and transaction data store 118 may be configured to organize and store sensor data such as historical transaction data (e.g., historical transaction data related to past allocations of resources, past failures of resources to be allocated, historical acquisition prices, historical number of bids received for a given resource and/or resource type, dates/times of resource allocations, length of time a given resource has been allocated for, etc.), and related data [0022]. Sensor information is analyzed to determine the needs of devices and/or users, match resources to devices/users based on device status and/or user preferences, and enable resources to be efficiently allocated to a given matching device or user [0019]. The machine learning system 104 may be configured to learn when a given resource consumer is likely to want to utilize a particular resource from historical information related to past acquisitions/allocations of resources from recorded daily activities, 
Yadav in view of High teach analytically predict future allocation parameters for the resource and the one or more entities based at least on the analyzation of the historical allocation events wherein the allocation parameters include (i) a type of the resource predicted based on the preferred type, (ii) a specified resource allocator predicted based on the preferred resource allocator, and (iii) an amount of resources to be allocated predicted based the amount of previous allocations, 
Yadav teaches analyzing historical and preference data to infer/predict when a type of resource is likely to be utilized  by a consumer (Yadav e.g. Figs. 1A-1B, The machine learning system 104 may be configured to learn when a given resource consumer is likely to want to utilize a particular resource from historical information related to past acquisitions/allocations of resources (e.g., at particular days of the week, at particular times of day, at particular locations, etc.), from recorded daily activities, and/or from preference 
Yadav does not explicitly teach predict a specified resource allocator based on the preferred resource allocator and an amount of resources to be allocated based the amount of previous allocations.
However, High teaches predict a specified resource allocator based on the preferred resource allocator and an amount of resources to be allocated based the amount of previous allocations (High e.g. Figs. 1-2, High teaches methods and apparatus for use in 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Yadav’s machine learning system to include inferring/predicting a specified resource allocator (i.e. product manufacturer) and amount/quantity of resources as taught by High in order to assist customers in acquiring products (High e.g. [0002]) and/or services.
Yadav teaches determine a current or future travel route for at least one of the one or more entities, (Yadav e.g. Figs. 1A, 1B, and 3, The resource allocation system 100 may be connected via the resource/consumer interfaces 112/144 to one or more resource provider systems 120a…120n, and one or more resource consuming devices/users 122a…122 associated with resource/consumer sensors [0027]. Sensors are utilized to determine the status and/or availability of resources and the status of devices and users (e.g., their location, likely interests, etc.) [0014]. The sensor readings and transaction data store 118 may be configured to organize and store sensor data (e.g., data the provides information on current locations of allocated resources, current locations of resource consumption devices, geographical movement of resources, geographical movement of resource consumption 
Yadav teaches determine one or more resource allocators that (i) match the specified resource allocator, (ii) are proximate in location to the current or future travel route and (iii) are capable of allocating resources of the type of resource and in the amount, and (Yadav e.g. Fig. 2, A matching engine identifies, using respective resource parameters (204) and the resource consuming sensor data (206), respective resource consuming devices that match available resources [0007]. A matching engine may be configured to determine the suitability of a given resource for one or more devices based at least in part on resource sensor data and/or device/user sensor data [0015]. Fig. 2 process discovers available resources via sensor data configured to provide resource status information, such as the availability to resources (i.e. capable). At block 204, some or all of the resource provider information is received from the resource provider system (e.g. resource type, resource location, price etc.) [0080]. Provider information may also include maximum amount of resources that can be available [0043], permitted resource consumer types [0046], permitted resource consumer (e.g. a whitelist) [0047], etc. At block 
in response to (i) Yadav in view of High teach predicting the future allocation parameters for the resource (See claim 1a(ii)(2) response), (ii) Yadav teaches determining the current or future travel route for the one or more Appl. No.: 16/130,434entities (See claim 1a(ii)(3) response.), and (iii) Yadav teaches determining the one or more resource allocators that (i) match the specified resource allocator, (ii) are proximate in location to the current or future travel route and (iii) are capable of allocating resources of the type and in the amount (See claim 1a(ii)(4) response.), Yadav teaches generate and communicate a resource allocation signal to at least one of the one or more resource allocators
Yadav teaches a resource allocation apparatus comprising a second computing platform including a second memory storing second instructions and at least one second processor in communication with the second memory, wherein the at least one second processor is configured to execute the second instructions to (Yadav e.g. Figs. 1A-1B, The resource allocation system 100 may perform device and resource registration, discovery, resource and device/user matching, and may facilitate resource allocation [0020]. Resource Allocation System (RAS) 100 may include one or more servers, a processing unit 140, a network interface 142, a non-transitory computer-readable medium drive 144, and an input/output device interface 146. The processing unit 140 may thus receive information and instructions from other computing devices, system, or services [0031]. ): 
Yadav teaches in response to receiving the resource allocation signal, conduct a resource acquisition event that allocates the resource to the one or more entities (Yadav e.g. Figs. 1A-1B and 2, The matching engine 110 may in turn utilize the information from the machine learning system 104 to determine which resource consumers may be interested in an available resource and to enable the matching resource consumers to participate in a resource allocation process for the available resource. The mediation engine 110 may be configured to perform a resource allocation process (e.g., via an auction, a first come-first serve allocation, or otherwise) [0026]. At Fig. 2 step 214, the available resource is 
As per claim 10 (Currently Amended) Yadav teaches an Internet-of-Things (IoT) apparatus, the apparatus comprising (Yadav e.g. Fig. 1A,  The resource allocation system 100 may be connected via the resource consumer interface 114 to one or more resource consuming devices/users 122a-122n (i.e. IoT devices) [0027]. An IoT device detects and reports events, and the status of or changes in its environment [0017].): 
Yadav teaches a computing platform including a sensor, a memory storing instructions and at least one processor in communication with the memory and configured to execute the instructions to (Yadav e.g. Fig. 1A, Resource consuming devices (i.e. IoT devices) include 122a (e.g., a thermostatically controlled heating, ventilations and air conditioning system), 122b (a home appliance, such as a washer, dryer, oven pool heater, etc.),122c (a motor vehicle, such as a car, motorcycle, truck, bus, plane, drone, etc.), ... 122n (a mobile device), one or more of which optionally are associated with resource consumer sensors [0027]. The Internet of Things (IoT) comprises an environment in which devices are provided with unique identifiers and the ability to automatically transfer data over a network without requiring human-to-human or human-to-computer interaction [0018]. Aspects of the disclosure enable large numbers of various sensor equipped devices (i.e. IoT devices) to interact in real-time over one or more networks utilizing the resource allocation system 100 in order to obtain resources, without requiring that each resource consuming device have the computational 
Yadav teaches receive an input signal from the sensor that detects a need to allocate a resource to one or more entities; (See claim 1a(i) for response.)
in response to receiving the input: 
Yadav teaches analyze historical allocation events associated with the one or more entities and the resource to determine (i) a preferred type of the resource, (ii) a preferred resource allocator, and (iii) an amount of previous allocations of the resource; (See claim 1a(ii)(1) for response.)
Yadav in view of High teach analytically predict future allocation parameters for the resource and the one or more entities based at least on the analyzation of the historical allocation events, wherein the allocation parameters include (i) a type of the resource predicted based on the preferred type, (ii) a specified resource allocator predicted based on the preferred resource allocator, and (iii) an amount of resources to be allocated predicted based the amount of previous allocations
Yadav teaches determine a current or future travel route for at least one of the one or more entities; (See claim 1a(ii)(3) for response.)
Yadav teaches determine one or more resource allocators that (i) match the specified resource allocator, (ii) are proximate in location to the current or future travel route and (iii) are capable of allocating resources of the type of resource and in the amount; and (See claim 1a(ii)(4) for response.)
Yadav in view of High teach in response to (i) predicting the future allocation parameters for the resource, (ii) determining the current or future travel route for the one or more entities, and (iii) determining the one or more resource allocators  that (i) match the specified resource allocator, (ii) are proximate in location to the current or future travel route and (iii) are capable of allocating resources of the type and in the amount, generate and communicate a resource allocation signal to at least one of the one or more resource allocators, Appl. No.: 16/130,434 Page 6 of 17(See claim 1a(ii)(5) for response.)
Yadav teach wherein receipt of the resource allocation signal by a resource allocation apparatus prompts a resource acquisition event that allocates the resource to the one or more entities. (Yadav e.g. Figs. 1A-1B and 2, Various sensor equipped devices (i.e. IoT devices) interact in real-time over one or more networks (i.e. apparatus) utilizing the resource 
As per claims 2 and 11 (Original), Yadav in view of High teach the system of claim 1 and IoT apparatus of claim 10, wherein the at least one first processor is configured to execute the first instructions to: 
Yadav teaches determine at least one of a current location or predicted location of at least one of the one or more entities, and (Yadav e.g. The machine learning system 104 may receive resource consumer location information from a wearable device, handheld communication device, or networked vehicle that include location sensors [0025]. The sensor readings and transaction data store 118 may be configured to organize and store sensor data (e.g., data the provides information on current locations of allocated resources, current locations of resource consumption devices
Yadav in view of High teaches analytically predict the future allocation parameters for the resource and the one or entities based further on the current location or predicted location of at least one of the entities. 
Yadav in view of High teach analytically predict the future allocation parameters for the resource and the one or entities (See claim 1a(ii)(2) for response.)
Yadav teaches analytically predict the future allocation parameter (e.g. a type of resource) for the resource and the one or entities based further on the current location or predicted location of at least one of the entities (Yadav e.g. The machine learning system 104 may be configured to learn when a given resource consumer is likely to want to utilize a particular resource from historical information related to past acquisitions/allocations of resources [0024]. For example, the resource allocation system in turn may discover which registered vehicles are in the geographic area (i.e. location) that are searching for (or are likely to be searching for) a parking space (i.e. resource). The determination that a given vehicle is searching for a parking space may be explicitly provided by the vehicle via a message communicating that vehicle is looking for a parking space. The determination that a given vehicle is searching for a parking space may be inferred (i.e. predicted) based on the vehicle's location (e.g., based on a detection that the vehicle is driving within a block of the parking space), accessed historical parking information (e.g., the vehicle parks every weekday at about the current time in the current geographical area), and/or user specified preferences (e.g., where the user specifies that the user is interested in a parking spot at the current location) [0091].)

As per claims 3 and 12 (Currently Amended), Yadav in view of High teach the system of Claim 2, Yadav in view of High also teach wherein the at least one first processor is configured to execute the first instructions to: in response to predicting the future allocation parameters for the resource (See claim 1a(ii)(2) for response.), Yadav teaches generate and communicate the resource allocation signal, wherein the resource allocation signal indicates an amount of the resource to be allocated to at least one of the one or more entities based on the predicted future allocation parameters. (High e.g. The central product tracking system 102 is configured to identify when a product is expected to be fully consumed and/or has been fully consumed, and initiate a purchase of a replacement product [0033]. Fig. 4, In step 406, one or more products of the multiple consumable products are identified that are to be replenished based on the evaluation of each of the product data, as a function of the continuously updated customer profile ([0034] and [0037]). The central product tracking system can identify those products to be delivered and implement the purchase and delivery. Similarly, those products to be picked up can be purchased, and a shopping facility associate can be notified to move an item of the product to a designated area awaiting pickup by the customer. The central product tracking system may communicate these special instructions and/or other instructions to a distribution center and/or shipping 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Yadav’s machine learning system to include inferring/predicting a specified resource allocator (i.e. product manufacturer) and amount/quantity of resources as taught by High in order to assist customers in acquiring products (High e.g. [0002]) and/or services.
As per claims 7 and 15 (Original), Yadav in view of High teach the system of claim 1 and IoT apparatus of claim 10, wherein the at least one first processor is configured to execute the first instructions to: 
Yadav teaches determine a predicted location of at least one of the one or more entities and (Yadav e.g. The machine learning system 104 may be configured to learn when a given resource consumer is likely to want to utilize a particular resource from historical information related to past acquisitions/allocations of resources (e.g., at particular days of the week, at particular times of day, at particular locations, etc.), from recorded daily activities, and/or from preference information, and provide such likelihood information (e.g., in the form of a calculated score or otherwise) to the matching engine 110 [0024]. For example, the machine learning system 104 may determine that a given automobile (which may be considered a device that consumes/utilizes parking spaces for a period of time) parks between 8:30 AM-9:00 AM and leaves the parking area between 5 PM-5:30 PM, Mondays-Fridays, at one or more parking 
Yadav teach receive the input that detects a need to allocate the resource to the one or more entities at the predicted location. (Yadav e.g. A probe may be in the form of a real world device, such as an IoT device detects and reports events, and the status of or changes in its environment [0017]. Distributed sensors (i.e. probes) may be used to detect resource status, such as the current or projected availability of resources and status of device associated with one or more users [0015]. Sensor information is processed and analyzed to determine the needs of devices and/or users [0019]. For example, the machine learning system 104 may determine that a given automobile parks between 8:30 AM-9:00 AM and leaves the parking area between 5 PM-5:30 PM, Mondays-Fridays, at one or more parking lots within a 500 foot range of a particular building, and may infer (i.e. predict) that the automobile needs parking within that geographical area during those time periods [0025]. The determination that a vehicle is searching for a parking space may be explicitly provided by the vehicle via a message communicating that vehicle is looking for a parking space. The determination that a given vehicle is searching for a parking space may also be inferred (i.e. predicted) based on the vehicle’s location (e.g. based on the detection that the vehicle is driving within a block of the parking space), accessed historical parking information (e.g. the vehicle parks every weekday at about the current time in the 
As per claims 8 and 16 (Currently Amended) Yadav in view of High teach the system of Claim 7 and IoT apparatus of claim 15, wherein the at least one first processor is configured to execute the first instructions to: 
Yadav teaches determine one or more resource allocators capable of allocating the resource at a time associated with the predicted location, and (Yadav e.g. Fig. 2 process discovers available resources via sensor data configured to provide resource status information, such as the availability to resources (i.e. capability). At block 204, some or all of the resource provider information is received from the resource provider system (e.g. resource type available, resource location, etc.) [0080]. At block 206, sensor data of sensors associated with resource consumer devices (or users) is received (e.g. a location resource consuming device, an indication as to whether the resource is in motion, etc.). At block 212, the process utilizes some or all of the data received at blocks 202-210, and identifies resource consumers that match (or sufficiently match) the available resource [0081]. The Examiner submits that location is one of the matching criteria. For example, the resource may be a parking space. The resource allocation system may discover which registered vehicles are in the geographic area that are searching for (or are likely to be searching for) a parking space. The determination that a given vehicle is searching for a parking space may be inferred (i.e. predicted) based on the vehicle’s location (e.g. based on the detection that the vehicle is driving within a block of the parking space), accessed 
Yadav teaches generate and communicate the resource allocation signal, wherein the resource allocation signal is communicated to the one or more resource allocators
As per claim 17 (Currently Amended) A computer program product including a non-transitory computer-readable medium, the computer-readable medium comprising (Yadav e.g. Fig. 1B, The resource allocation system includes a non-transitory computer-readable medium drive 144 [0031]. A non-transitory storage medium having stored thereon executable program instructions that direct a computer system [0010]. The methods and processes described herein may be embodied in, and fully or partially automated via, software code modules executed by one or more general purpose computers. The code modules may be stored in any type of computer-readable medium or other computer storage device [0102]. The various illustrative logical blocks, modules, routines, and algorithm steps described in connection with the embodiments disclosed herein can be implemented as electronic hardware, computer software, or combinations of both [0104].): 
Yadav teaches a first set of codes for causing a computer to receive an input signal from a sensor of an Internet-of-Things (IoT) device that detects a need to allocate a resource to one or more entities; (Yadav e.g. A non-transitory storage medium having stored thereon executable program instructions that direct a computer system to at least receive sensor data from a plurality of sensors associated with respective resource consuming devices (i.e. IoT devices) [0010]. Distributed sensors (i.e. probes) may be used to detect resource status, such as the current or projected availability of resources [0015]. Sensor information is processed and analyzed to determine the needs of devices and/or users [0019]. The various illustrative logical blocks, modules, routines, and algorithm steps described in connection with the embodiments disclosed herein 
Yadav teaches a second set of codes for causing a computer to, in response to receiving the input, analyze historical allocation events associated with the one or more entities and the resource to determine (i) a preferred type of the resource, (ii) a preferred resource allocator, and (iii) an amount of previous allocations of the resource (See claim 1a(ii)(1) and Yadav e.g. the various illustrative logical blocks, modules, routines, and algorithm steps described in connection with the embodiments disclosed herein can be implemented as electronic hardware, computer software, or combinations of both [0104]).  and Yadav in view of High teach analytically predict future allocation parameters for the resource and the one or more entities based at least on the analyzation of the historical allocation events, wherein the allocation parameters include (i) a type of the resource predicted based on the preferred type, (ii) a specified resource allocator predicted based on the preferred resource allocator, and (iii) an amount of resources to be allocated predicted based the amount of previous allocations; (See claim 1a(ii)(2) for response.)
Yadav teaches a third set of codes for causing a computer to, in response to receiving the input, determine a current or future travel route for at least one of the one or more entities and determine one or more resource allocators that (i) match the specified resource allocator, (ii) are proximate in location to the current or future travel route and (iii) are capable of allocating resources of the type of resource and in the amount; and (See claim 1a(ii)(3)-(4) for response and Yadav e.g. the various illustrative logical blocks, modules, routines, and algorithm steps described in connection with the embodiments disclosed herein can be implemented as electronic hardware, computer software, or combinations of both [0104].)
Yadav in view of High teach a fourth set of codes for causing a computer to, in response to (i) predicting the future allocation parameters for the resource, (ii) determining the current or future travel route for the one or more entities, and (iii) determining the one or more resource allocators that (i) match the specified resource allocator, (ii) are proximate in location to the current or future travel route and (iii) are capable of allocating resources of the type and in the amount, generate and communicate a resource allocation signal to at least one of the one or more resource allocators  (See claim 1a(ii)(5) for response and Yadav e.g. the various illustrative logical blocks, modules, routines, and algorithm steps described in connection with the embodiments disclosed herein can be implemented as electronic hardware, computer software, or combinations of both [0104].), Yadav teaches wherein receipt of the resource allocation signal by a resource allocator prompts a resource acquisition event that allocates the resource to the one or more entities (See claim 10a(iv) for response.). 
As per claim 18 (Previously Presented), Yadav in view of High teach the computer program product of Claim 17, Yadav in view of High also teach wherein the second set of codes is further configured to analytically predict the future allocation parameters for the resource and the one or entities based further on the current location or predicted location of at least one of the entities. (See claims 2 and 11 for response.)
As per claim 19 (Currently Amended), Yadav in view of High teach the computer program product of Claim 17, Yadav in view of High also teach wherein the third set of codes is further configured to cause the computer to, in response to predicting the future allocation parameters for the resource, generate and communicate the resource allocation signal, wherein the resource allocation signal indicates an amount of the resource to be allocated to at least one of the one or more entities based on the predicted future allocation parameters. (See claims 3 and 12 for response.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624